
	
		I
		112th CONGRESS
		1st Session
		H. R. 640
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Ms. Matsui introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  establishment of a National Acquired Bone Marrow Failure Disease Registry, to
		  authorize research on acquired bone marrow failure diseases, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bone Marrow Failure Disease Research
			 and Treatment Act of 2011.
		2.FindingsThe Congress finds the following:
			(1)Between 20,000 and
			 30,000 Americans are diagnosed each year with myelodysplastic syndromes,
			 aplastic anemia, paroxysmal nocturnal hemoglobinuria, and other acquired bone
			 marrow failure diseases.
			(2)Acquired bone
			 marrow failure diseases have a debilitating and often fatal impact on those
			 diagnosed with these diseases.
			(3)While some
			 treatments for acquired bone marrow failure diseases can prolong and improve
			 the quality of patients’ lives, there is no single cure for these
			 diseases.
			(4)The prevalence of
			 acquired bone marrow failure diseases in the United States will continue to
			 grow as the general public ages.
			(5)Evidence exists
			 suggesting that acquired bone marrow failure diseases occur more often in
			 minority populations, particularly in Asian-American and Hispanic/Latino
			 populations.
			(6)The National
			 Heart, Lung, and Blood Institute and the National Cancer Institute have
			 conducted important research into the causes of and treatments for acquired
			 bone marrow failure diseases.
			(7)The National
			 Marrow Donor Program Registry has made significant contributions to the fight
			 against bone marrow failure diseases by connecting millions of potential marrow
			 donors with individuals and families suffering from these conditions.
			(8)Despite these
			 advances, a more comprehensive Federal strategic effort among numerous Federal
			 agencies is needed to discover a cure for acquired bone marrow failure
			 disorders.
			(9)Greater Federal
			 surveillance of acquired bone marrow failure diseases is needed to gain a
			 better understanding of the causes of acquired bone marrow failure
			 diseases.
			(10)The Federal
			 Government should increase its research support for and engage with public and
			 private organizations in developing a comprehensive approach to combat and cure
			 acquired bone marrow failure diseases.
			3.National Acquired
			 Bone Marrow Failure Disease RegistryPart B of the Public Health Service Act (42
			 U.S.C. 311 et seq.) is amended by inserting after section 317T the
			 following:
			
				317U.National
				Acquired Bone Marrow Failure Disease Registry
					(a)Establishment of
				registry
						(1)In
				generalNot later than 6 months after the date of the enactment
				of this section, the Secretary, acting through the Director of the Centers for
				Disease Control and Prevention, shall—
							(A)develop a system
				to collect data on acquired bone marrow failure diseases; and
							(B)establish and
				maintain a national and publicly available registry, to be known as the
				National Acquired Bone Marrow Failure Disease Registry, in accordance with
				paragraph (3).
							(2)Recommendations
				of advisory committeeIn
				carrying out this subsection, the Secretary shall take into consideration the
				recommendations of the Advisory Committee on Acquired Bone Marrow Failure
				Diseases established under subsection (b).
						(3)Purposes of
				registryThe National Acquired Bone Marrow Failure Disease
				Registry—
							(A)shall identify the
				incidence and prevalence of acquired bone marrow failure diseases in the United
				States;
							(B)shall be used to collect and store data on
				acquired bone marrow failure diseases, including data concerning—
								(i)the age, race or
				ethnicity, general geographic location, sex, and family history of individuals
				who are diagnosed with acquired bone marrow failure diseases, and any other
				characteristics of such individuals determined appropriate by the
				Secretary;
								(ii)the genetic and
				environmental factors that may be associated with developing acquired bone
				marrow failure diseases;
								(iii)treatment
				approaches for dealing with acquired bone marrow failure diseases;
								(iv)outcomes for
				individuals treated for acquired bone marrow failure diseases, including
				outcomes for recipients of stem cell therapeutic products as contained in the
				database established pursuant to section 379A; and
								(v)any other factors
				pertaining to acquired bone marrow failure diseases determined appropriate by
				the Secretary; and
								(C)shall be made
				available—
								(i)to
				the general public; and
								(ii)to researchers to
				facilitate further research into the causes of, and treatments for, acquired
				bone marrow failure diseases in accordance with standard practices of the
				Centers for Disease Control and Preventions.
								(b)Advisory
				committee
						(1)EstablishmentNot
				later than 6 months after the date of the enactment of this section, the
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, shall establish an advisory committee, to be known as the Advisory
				Committee on Acquired Bone Marrow Failure Diseases.
						(2)MembersThe members of the Advisory Committee on
				Acquired Bone Marrow Failure Diseases shall be appointed by the Secretary,
				acting through the Director of the Centers for Disease Control and Prevention,
				and shall include at least one representative from each of the
				following:
							(A)A national patient
				advocacy organization with experience advocating on behalf of patients
				suffering from acquired bone marrow failure diseases.
							(B)The National
				Institutes of Health, including at least one representative from each
				of—
								(i)the National
				Cancer Institute;
								(ii)the National
				Heart, Lung, and Blood Institute; and
								(iii)the Office of
				Rare Diseases.
								(C)The Centers for
				Disease Control and Prevention.
							(D)Clinicians with
				experience in—
								(i)diagnosing or
				treating acquired bone marrow failure diseases; and
								(ii)medical data
				registries.
								(E)Epidemiologists
				who have experience with data registries.
							(F)Publicly or
				privately funded researchers who have experience researching acquired bone
				marrow failure diseases.
							(G)The entity
				operating the C.W. Bill Young Cell Transplantation Program established pursuant
				to section 379 and the entity operating the C.W. Bill Young Cell
				Transplantation Program Outcomes Database.
							(3)ResponsibilitiesThe Advisory Committee on Acquired Bone
				Marrow Failure Diseases shall provide recommendations to the Secretary on the
				establishment and maintenance of the National Acquired Bone Marrow Failure
				Disease Registry, including recommendations on the collection, maintenance, and
				dissemination of data.
						(4)Public
				availabilityThe Secretary shall make the recommendations of the
				Advisory Committee on Acquired Bone Marrow Failure Disease publicly
				available.
						(c)GrantsThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, may award grants to, and enter into contracts and cooperative
				agreements with, public or private nonprofit entities for the management of, as
				well as the collection, analysis, and reporting of data to be included in, the
				National Acquired Bone Marrow Failure Disease Registry.
					(d)DefinitionIn
				this section, the term acquired bone marrow failure disease
				means—
						(1)myelodysplastic
				syndromes (MDS);
						(2)aplastic
				anemia;
						(3)paroxysmal
				nocturnal hemoglobinuria (PNH);
						(4)pure red cell
				aplasia;
						(5)acute myeloid leukemia that has progressed
				from myelodysplastic syndromes; or
						(6)large granular
				lymphocytic leukemia.
						(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $3,000,000 for each of fiscal years 2012 through
				2016.
					.
		4.Pilot studies
			 through the agency for toxic substances and disease registry
			(a)Pilot
			 studiesThe Secretary of Health and Human Services, acting
			 through the Administrator of the Agency for Toxic Substances and Disease
			 Registry, shall conduct pilot studies to determine which environmental factors,
			 including exposure to toxins, may cause acquired bone marrow failure
			 diseases.
			(b)Collaboration
			 with the Radiation Injury Treatment NetworkIn carrying out the directives of this
			 section, the Secretary may collaborate with the Radiation Injury Treatment
			 Network of the C.W. Bill Young Cell Transplantation Program established
			 pursuant to section 379 of the Public Health Service Act (42 U.S.C. 274j)
			 to—
				(1)augment data for
			 the pilot studies authorized by this section;
				(2)access technical
			 assistance that may be provided by the Radiation Injury Treatment Network;
			 or
				(3)perform joint
			 research projects.
				(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,000,000 for each of fiscal years 2012 through 2016.
			5.Minority-focused
			 programs on acquired bone marrow failure diseasesTitle XVII of the Public Health Service Act
			 (42 U.S.C. 300u et seq.) is amended by inserting after section 1707A the
			 following:
			
				1707B.Minority-focused programs on acquired bone marrow failure
		  diseases(a)Information and
				referral services
						(1)In
				generalNot later than 6 months after the date of the enactment
				of this section, the Secretary, acting through the Deputy Assistant Secretary
				for Minority Health, shall establish and coordinate outreach and informational
				programs targeted to minority populations affected by acquired bone marrow
				failure diseases.
						(2)Program
				requirementsMinority-focused outreach and informational programs
				authorized by this section—
							(A)shall make
				information about treatment options and clinical trials for acquired bone
				marrow failure diseases publicly available, and
							(B)shall provide
				referral services for treatment options and clinical trials,
							at the
				national minority health resource center supported under section 1707(b)(8)
				(including by means of the center’s website, through appropriate locations such
				as the center’s knowledge center, and through appropriate programs such as the
				center’s resource persons network) and through minority health consultants
				located at each Department of Health and Human Services regional office.(b)Hispanic and
				asian-American and pacific islander outreach
						(1)In
				generalThe Secretary, acting
				through the Deputy Assistant Secretary for Minority Health, shall undertake a
				coordinated outreach effort to connect Hispanic, Asian-American, and Pacific
				Islander communities with comprehensive services focused on treatment of, and
				information about, acquired bone marrow failure diseases.
						(2)CollaborationIn
				carrying out this subsection, the Secretary may collaborate with public health
				agencies, nonprofit organizations, community groups, and online entities to
				disseminate information about treatment options and clinical trials for
				acquired bone marrow failure diseases.
						(c)Grants and
				cooperative agreements
						(1)In
				generalNot later than 6
				months after the date of the enactment of this section, the Secretary, acting
				through the Deputy Assistant Secretary for Minority Health, shall award grants
				to, or enter into cooperative agreements with, entities to perform research on
				acquired bone marrow failure diseases.
						(2)RequirementGrants
				and cooperative agreements authorized by this subsection shall be awarded or
				entered into on a competitive, peer-reviewed basis.
						(3)Scope of
				researchResearch funded under this section shall examine factors
				affecting the incidence of acquired bone marrow failure diseases in minority
				populations.
						(d)DefinitionIn this section, the term acquired
				bone marrow failure disease has the meaning given to such term in
				section 317U(d).
					(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $2,000,000 for each of fiscal years 2012 through
				2016.
					.
		6.Diagnosis and
			 quality of care for acquired bone marrow failure diseases
			(a)GrantsThe
			 Secretary of Health and Human Services, acting through the Director of the
			 Agency for Healthcare Research and Quality, shall award grants to entities to
			 improve diagnostic practices and quality of care with respect to patients with
			 acquired bone marrow failure diseases.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $2,000,000 for each of fiscal years 2012 through 2016.
			7.DefinitionIn this Act, the term acquired bone
			 marrow failure disease means—
			(1)myelodysplastic
			 syndromes (MDS);
			(2)aplastic
			 anemia;
			(3)paroxysmal
			 nocturnal hemoglobinuria (PNH);
			(4)pure red cell
			 aplasia;
			(5)acute myeloid leukemia that progressed from
			 myelodysplastic syndromes; or
			(6)large granular
			 lymphocytic leukemia.
			
